Exhibit 10.2

 

ATARA BIOTHERAPEUTICS, INC.

EXECUTIVE EMPLOYMENT AGREEMENT

for

[NAME]

This Executive Employment Agreement (this “Agreement”), is made and entered into
as of [DATE] (the “Effective Date”), by and between [NAME] (“Employee”) and
Atara Biotherapeutics, Inc. (the “Company”).    

1.Employment by the Company.

1.1Position. Employee shall serve as the Company’s [Senior or Executive] Vice
President, [JOB TITLE], reporting to the Company’s [SUPERVISOR]. During the term
of Employee’s employment with the Company, Employee will devote Employee’s best
efforts and all of Employee’s business time and attention to the business of the
Company, except as permitted in Section 7 of this Agreement and excluding
approved vacation periods and reasonable periods of illness or other
incapacities permitted by the Company’s general employment policies. Employee
further agrees not to usurp, for Employee’s own personal benefit or gain, any
opportunities in the Company’s line of business. Employee shall be expected to
work on a full-time basis [and travel as part of his/her position]. Employee’s
anticipated start date will be [DATE] (the “Start Date”).

1.2Duties and Location. Employee shall perform such duties as are customarily
associated with the position of [JOB TITLE], and such other duties as are
assigned to Employee by the Company. Employee’s primary office location shall be
the Company’s [LOCATION] office. Subject to the terms of this Agreement and
applicable law, the Company reserves the right to (i) reasonably require
Employee to perform Employee’s duties at places other than Employee’s primary
office location from time to time and to require reasonable business travel, and
(ii) modify Employee’s job title, reporting line and duties as it deems
necessary and appropriate in light of the Company’s needs and interests from
time to time.

1.3Policies and Procedures. The employment relationship between the parties
shall be governed by the general employment policies and practices of the
Company, including the Employee Handbook, as well as by all other rules and
policies applicable to the Company’s professional employees, except that when
the terms of this Agreement differ from or are in conflict with the Company’s
general employment policies or practices, this Agreement shall control.

1.4At-Will Employment. Employee’s employment relationship with the Company is
at-will. Either the Company or Employee shall have the right to terminate the
employment relationship at any time, with or without Cause (as defined below) or
advance notice. Should a Company policy exist now or in the future which
contradicts this at-will provision, this at-will provision controls the
relationship between Employee and the Company. The at-will nature of Employee’s
employment may only be changed in an express written agreement signed by
Employee and a duly authorized officer of the Company. Nothing in this Agreement
is intended to modify the at-will employment relationship between the Company
and Employee.  

2.Compensation.

2.1Base Salary. For services to be rendered hereunder, Employee shall be paid a
base annual salary at the rate of $[_________] (the “Base Salary”), less all
required and applicable standard payroll deductions and withholdings for federal
and state taxes and for any authorized voluntary deductions and payable in
accordance with the Company’s regular payroll schedule.

1.

 

--------------------------------------------------------------------------------

2.2Annual Discretionary Bonus. Employee will be eligible for an annual
discretionary target bonus (the “Annual Bonus”) of [##] ([##]%)] of Employee’s
then current Base Salary (the “Target Bonus Amount”). Whether Employee receives
an Annual Bonus for any given year, and the amount of any such Annual Bonus,
will be determined in the good faith discretion of the board of directors of the
Company (the “Board”) (or the Compensation Committee thereof), based upon the
Company’s and Employee’s achievement of objectives and milestones to be
determined on an annual basis by the Board (or Compensation Committee thereof).
No Annual Bonus is guaranteed and, in addition to the other conditions for
earning such compensation, Employee must remain an employee in good standing of
the Company on the date the Annual Bonus is paid in order to be eligible for and
earn any Annual Bonus. For the calendar year of Employee’s Start Date,
Employee’s eligibility for the Annual Bonus, and the amount thereof, will be
prorated based on Employee’s Start Date.      

2.3[Signing/Retention/Relocation Bonus.]1  

 

3.Standard Company Benefits. Employee shall, in accordance with Company policy
and the terms and conditions of the applicable Company benefit plan documents,
be eligible to participate in the benefit and fringe benefit programs provided
by the Company to its executive officers and other employees from time to time.
Employee shall also be entitled to paid sick leave, paid time off, and holidays
as outlined in the Company’s employment policies and as otherwise required by
applicable law. Any such benefits shall be subject to the terms and conditions
of the governing benefit plans and policies, as well as the Company’s policies
and may be changed by the Company in its discretion.  

4.Expenses. The Company will reimburse Employee for reasonable travel,
entertainment or other expenses incurred by Employee in furtherance or in
connection with the performance of Employee’s duties hereunder, in accordance
with applicable law and the Company’s expense reimbursement policy as in effect
from time to time.  

5.Equity.

5.1Options. The Company will recommend to its Compensation Committee of the
Board that Employee be granted an option to purchase [##] shares of the
Company’s Common Stock (“Option”). Grant of the Option is subject to the
approval of the Compensation Committee. If granted, the Option shall vest over
four years of Employee’s continuous service with the Company, with twenty-five
percent (25%) of the shares subject to the Option grant becoming vested on the
first year anniversary of the Start Date, and the remaining shares becoming
vested in equal monthly installments over the following thirty-six (36) months
of Employee’s continuous service. The exercise price of the Option, as well as
all other matters related to the Option, will be governed by and subject to the
terms and conditions set forth in the Company’s 2014 Equity Incentive Plan or
2018 Inducement Plan, and the stock option agreement Employee will be required
to electronically accept.  

5.2Restricted Stock Units. The Company will recommend to its Compensation
Committee of the Board that Employee be granted [##] restricted stock units
(“RSUs”). Grant of the RSUs is subject to the approval of the Compensation
Committee. If granted, the RSUs shall vest over four years of Employee’s
continuous service with the Company, with twenty-five percent (25%) of the RSUs
becoming vested on the first year anniversary of the Start Date, and the
remaining RSUs becoming vested in equal annual installments over the following
three anniversaries of the Start Date of Employee’s continuous service. The RSUs
will be governed by and subject to the terms and conditions set forth in the
Company’s 2014 Equity Incentive Plan or 2018 Inducement Plan and the applicable
grant documents.

6.Proprietary Information Obligations.

 

1 

Certain executive officers may receive retention, sign-on, relocation or other
similar cash bonuses.

2.

 

--------------------------------------------------------------------------------

6.1Proprietary Information Agreement. As a condition of employment, Employee
shall execute and abide by the Company’s standard form of Proprietary
Information and Inventions Assignment Agreement (the “Proprietary Agreement”).

6.2Third-Party Agreements and Information. Employee represents and warrants that
Employee’s employment by the Company does not conflict with any prior employment
or consulting agreement or other agreement with any third party, and that
Employee will perform Employee’s duties to the Company without violating any
such agreement. Employee represents and warrants that Employee does not possess
confidential information arising out of prior employment, consulting, or other
third party relationships, that would be used in connection with Employee’s
employment by the Company, except as expressly authorized by that third party.
During Employee’s employment by the Company, Employee will use in the
performance of Employee’s duties only information that is generally known and
used by persons with training and experience comparable to Employee’s own,
common knowledge in the industry, otherwise legally in the public domain, or
obtained or developed by the Company or by Employee in the course of Employee’s
work for the Company. In addition, Employee represents that Employee has
disclosed to the Company in writing any agreement Employee may have with any
third party (e.g., a former employer) which may limit Employee’s ability to
perform Employee’s duties to the Company, or which could present a conflict of
interest with the Company, including but not limited to disclosure (and a copy)
of any contractual restrictions on solicitations or competitive activities.

7.Outside Activities and Non-Competition During Employment.

7.1Outside Activities. Throughout Employee’s employment with the Company,
Employee may engage in civic and not-for-profit activities so long as such
activities do not interfere with the performance of Employee’s duties hereunder
or present a conflict of interest with the Company or its affiliates. Subject to
the restrictions set forth herein, and only with prior written disclosure to and
written consent of the Company (including in the discretion of the Company, the
Board), Employee may engage in other types of business or public activities. The
Company may rescind such consent, if the Company determines, in its sole
discretion, that such activities compromise or threaten to compromise the
Company’s or its affiliates’ business interests or conflict with Employee’s
duties to the Company or its affiliates.  

7.2Non-Competition During Employment. Throughout Employee’s employment with the
Company, Employee will not, without prior written disclosure to and written
consent of the Company (including in the discretion of the Company, the Board),
directly or indirectly serve as an officer, director, stockholder, employee,
partner, proprietor, investor, joint ventures, associate, representative or
consultant of any person or entity engaged in, or planning or preparing to
engage in, business activity competitive with any line of business engaged in
(or planned to be engaged in) by the Company or its affiliates; provided,
however, that Employee may purchase or otherwise acquire up to (but not more
than) one percent (1%) of any class of securities of any enterprise (without
participating in the activities of such enterprise) if such securities are
listed on any national or regional securities exchange. In addition, Employee
will be subject to certain restrictions (including restrictions continuing after
Employee’s employment ends) outlined in the terms of the Proprietary Agreement.

8.Termination of Employment; Severance and Change in Control Benefits.

8.1Termination Without Cause or Resignation for Good Reason Unrelated to Change
in Control. In the event Employee’s employment with the Company is terminated by
the Company without Cause (as defined below), and other than as a result of
Employee’s death or disability, or Employee resigns for Good Reason, in either
case, at any time except during the Change in Control Period (as defined below),
then provided such termination constitutes a “separation from service” (as
defined under Treasury Regulation Section 1.409A-1(h), without regard to any
alternative definition thereunder, a “Separation from Service”), and provided
that Employee satisfies the Release Requirement in Section 9 below, and remains
in compliance with the terms of this Agreement and the Proprietary Agreement,
the Company shall provide Employee with the following “Severance Benefits”:

8.1.1Severance Payments. Severance pay in the form of continuation of Employee’s
final Base Salary for a period of [##] ([##]) months following termination,
subject to required and voluntarily authorized payroll deductions and federal
and state tax withholdings (the “Severance Payments”). Subject to Section 10
below, the Severance Payments shall be made on the Company’s regular payroll
schedule in effect

3.

 

--------------------------------------------------------------------------------

following Employee’s Separation from Service date; provided, however that any
such payments that are otherwise scheduled to be made prior to the Release
Effective Date (as defined below) shall instead accrue and be made on the first
regular payroll date following the Release Effective Date. For such purposes,
Employee’s final Base Salary will be calculated prior to giving effect to any
reduction in Base Salary that would give rise to Employee’s right to resign for
Good Reason.  

8.1.2Health Care Continuation Coverage Payments.  

(i)COBRA Premiums. If Employee timely elects continued coverage under COBRA, the
Company will pay Employee’s COBRA premiums to continue Employee’s coverage
(including coverage for Employee’s eligible dependents, if applicable) (“COBRA
Premiums”) through the period starting on the Separation from Service date and
ending [##] ([##]) months after the Separation from Service date (the “COBRA
Premium Period”); provided, however, that the Company’s provision of such COBRA
Premium benefits will immediately cease if during the COBRA Premium Period
Employee becomes eligible for group health insurance coverage through a new
employer or Employee ceases to be eligible for COBRA continuation coverage for
any reason, including plan termination. In the event Employee becomes covered
under another employer’s group health plan or otherwise ceases to be eligible
for COBRA during the COBRA Premium Period, Employee must immediately notify the
Company, in writing, of such event.

(ii)Special Cash Payments in Lieu of COBRA Premiums.  Notwithstanding the
foregoing, if (a) as of the date of Employee’s termination of employment
Employee is not a participant in a Company group health plan under which
Employee would otherwise be entitled to continued coverage under COBRA or (b)
the Company determines, in its sole discretion, that it cannot pay the COBRA
Premiums without potentially incurring financial costs or penalties under
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), regardless of whether Employee or Employee’s dependents elect or
are eligible for COBRA coverage, the Company instead shall pay to Employee, on
the first day of each calendar month following the Separation from Service date,
a fully taxable cash payment equal to the applicable COBRA premiums for that
month (including the amount of COBRA premiums for Employee’s eligible
dependents), subject to applicable federal and state tax withholdings and
required or voluntarily authorized deductions (such amount, the “Special Cash
Payment”), for the remainder of the COBRA Premium Period. Employee may, but is
not obligated to, use such Special Cash Payments toward the cost of COBRA
premiums or toward premium costs under an individual health plan.

8.2Termination Without Cause or Resignation for Good Reason During Change in
Control Period. In the event Employee’s employment with the Company is
terminated by the Company without Cause (and other than as a result of
Employee’s death or disability) at any time during the Change in Control Period,
or Employee resigns for Good Reason at any time during the Change in Control
Period, in lieu of (and not additional to) the Severance Benefits described in
Section 8.1, and provided that Employee satisfies the Release Requirement in
Section 9 below and remains in compliance with the terms of this Agreement and
the Proprietary Agreement, the Company shall instead provide Employee with the
following “CIC Severance Benefits”. For the avoidance of doubt: (i) in no event
will Employee be entitled to severance benefits under Section 8.1 and this
Section 8.2, and (ii) if the Company has commenced providing Severance Benefits
to Employee under Section 8.1 prior to the date that Employee becomes eligible
to receive CIC Severance Benefits under this Section 8.2, the Severance Benefits
previously provided to Employee under Section 8.1 of this Agreement shall reduce
the CIC Severance Benefits provided under this Section 8.2:

8.2.1CIC Severance Payment. Severance pay in the form of a lump sum payment in
an amount equal to (i) [##] ([##]) months of Employee’s final Base Salary,
payable within sixty (60) days following the Separation from Service date and
subject to required and voluntarily authorized payroll deductions and federal
and state tax withholdings. For such purposes, Employee’s final Base Salary will
be calculated prior to giving effect to any reduction in Base Salary that would
give rise to Employee’s right to resign for Good Reason

8.2.2CIC Health Care Continuation Coverage Payments.

4.

 

--------------------------------------------------------------------------------

(i)COBRA Premiums. If Employee timely elects continued coverage under COBRA, the
Company will pay Employee’s COBRA premiums to continue Employee’s coverage
(including coverage for Employee’s eligible dependents, if applicable) (“CIC
COBRA Premiums”) through the period starting on the Separation from Service date
and ending [##] ([##]) months after the Separation from Service date (the “CIC
COBRA Premium Period”); provided, however, that the Company’s provision of such
CIC COBRA Premium benefits will immediately cease if during the CIC COBRA
Premium Period, Employee becomes eligible for group health insurance coverage
through a new employer or Employee ceases to be eligible for COBRA continuation
coverage for any reason, including plan termination. In the event Employee
becomes covered under another employer’s group health plan or otherwise ceases
to be eligible for COBRA during the CIC COBRA Premium Period, Employee must
immediately notify the Company, in writing, of such event.

(ii)Special Cash Payments in Lieu of CIC COBRA Premiums. Notwithstanding the
foregoing, if the Company determines, in its sole discretion, that it cannot pay
the CIC COBRA Premiums without potentially incurring financial costs or
penalties under applicable law (including, without limitation, Section 2716 of
the Public Health Service Act), regardless of whether Employee or Employee’s
dependents elect or are eligible for COBRA coverage, the Company instead shall
pay to Employee, on the first day of each calendar month following the
Separation from Service date, a fully taxable cash payment equal to the
applicable COBRA premiums for that month (including the amount of COBRA premiums
for Employee’s eligible dependents), subject to applicable federal and state tax
withholdings (such amount, the “Special CIC Cash Payment”), for the remainder of
the CIC COBRA Premium Period. Employee may, but is not obligated to, use such
Special CIC Cash Payments toward the cost of COBRA premiums.

8.2.3Bonus. Employee shall also receive an amount equal to the Target Bonus
Amount, payable in a lump sum within sixty (60) days following the termination
date and subject to required and voluntarily authorized payroll deductions and
federal and state tax withholdings; provided, however that, if the period for
satisfaction of the Release Requirement (as defined below) begins in one taxable
year and ends in another taxable year, payment shall not be made until the
beginning of the second taxable year.  For purposes of calculating the Target
Bonus Amount for purposes of the payment pursuant to this Section 8.2.3,
Executive’s final Base Salary will be calculated prior to giving effect to any
reduction in Base Salary that would give rise to Executive’s right to resign for
Good Reason.

8.2.4Equity Acceleration. Notwithstanding anything to the contrary set forth in
the Company’s 2014 Equity Incentive Plan or 2018 Inducement Plan, any other
equity incentive plans or any award agreement, effective as of Employee’s
employment Separation from Service date that occurs during the Change in Control
Period, the vesting and exercisability of all unvested time-based vesting equity
awards then held by Employee shall accelerate such that all shares become
immediately vested and exercisable, if applicable, by Employee upon such
Separation from Service and shall remain exercisable, if applicable, following
Employee’s Separation from Service as set forth in the applicable equity award
documents. With respect to any performance-based vesting equity award, such
award shall continue to be governed in all respects by the terms of the
applicable equity award documents.

8.3Termination for Cause; Resignation Without Good Reason; Death or Disability.
Employee will not be eligible for, or entitled to any severance benefits,
including (without limitation) the Severance Benefits and CIC Severance Benefits
listed in Sections 8.1 and 8.2 above, if the Company terminates Employee’s
employment for Cause, Employee resigns Employee’s employment without Good
Reason, or Employee’s employment terminates due to Employee’s death or
disability.  

9.Conditions to Receipt of Severance Benefits and CIC Severance Benefits. To be
eligible for any of the Severance Benefits or CIC Severance Benefits pursuant to
Sections 8.1 and 8.2 above, Employee must satisfy the following release
requirement (the “Release Requirement”): return to the Company a signed and
dated general release of all known and unknown claims in a separation agreement
acceptable to the Company (the “Release”) within the applicable deadline set
forth therein, but in no event later than forty-five (45) calendar days
following Employee’s Separation from Service date, and permit the Release to
become effective and irrevocable in accordance with its terms (such effective
date of the Release, the “Release Effective Date”). No Severance Benefits or CIC
Severance Benefits will be paid hereunder prior to the Release Effective Date.
Accordingly, if Employee breaches the preceding sentence and/or refuses to sign
and deliver to the Company an executed Release or signs and

5.

 

--------------------------------------------------------------------------------

delivers to the Company the Release but exercises Employee’s right, if any,
under applicable law to revoke the Release (or any portion thereof), then
Employee will not be entitled to any severance, payment or benefit under this
Agreement.

10.Section 409A. It is intended that all of the severance benefits and other
payments payable under this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Code Section 409A provided under Treasury
Regulations 1.409A‑1(b)(4), 1.409A‑1(b)(5) and 1.409A‑1(b)(9), and this
Agreement will be construed to the greatest extent possible as consistent with
those provisions, and to the extent not so exempt, this Agreement (and any
definitions hereunder) will be construed in a manner that complies with Section
409A. For purposes of Code Section 409A (including, without limitation, for
purposes of Treasury Regulation Section 1.409A‑2(b)(2)(iii)), Employee’s right
to receive any installment payments under this Agreement (whether Severance
Payments, CIC Severance Payments, reimbursements or otherwise) shall be treated
as a right to receive a series of separate payments and, accordingly, each
installment payment hereunder shall at all times be considered a separate and
distinct payment. Notwithstanding any provision to the contrary in this
Agreement, if Employee is deemed by the Company at the time of Employee’s
Separation from Service to be a “specified employee” for purposes of Code
Section 409A(a)(2)(B)(i), and if any of the payments upon Separation from
Service set forth herein and/or under any other agreement with the Company are
deemed to be “deferred compensation”, then to the extent delayed commencement of
any portion of such payments is required in order to avoid a prohibited
distribution under Code Section 409A(a)(2)(B)(i) and the related adverse
taxation under Section 409A, such payments shall not be provided to Employee
prior to the earliest of (i) the expiration of the six-month and one day period
measured from the date of Employee’s Separation from Service with the Company,
(ii) the date of Employee’s death or (iii) such earlier date as permitted under
Section 409A without the imposition of adverse taxation. Upon the first business
day following the expiration of such applicable Code Section 409A(a)(2)(B)(i)
period, all payments deferred pursuant to this Paragraph shall be paid in a lump
sum to Employee, and any remaining payments due shall be paid as otherwise
provided herein or in the applicable agreement. No interest shall be due on any
amounts so deferred. If the Company determines that any Severance Benefits or
CIC Severance Benefits provided under this Agreement constitutes “deferred
compensation” under Section 409A, for purposes of determining the schedule for
payment of the severance benefits, the effective date of the Release will not be
deemed to have occurred any earlier than the sixtieth (60th) date following the
Separation From Service, regardless of when the Release actually becomes
effective. In addition to the above, to the extent required to comply with
Section 409A and the applicable regulations and guidance issued thereunder, if
the applicable deadline for Employee to execute (and not revoke) the applicable
Release spans two calendar years, payment of the applicable Severance Benefit or
CIC Severance Benefits shall not commence until the beginning of the second
calendar year. To the extent required to avoid accelerated taxation and/or tax
penalties under Code Section 409A, amounts reimbursable to Employee under this
Agreement shall be paid to Employee on or before the last day of the year
following the year in which the expense was incurred and the amount of expenses
eligible for reimbursement (and in-kind benefits provided to Employee) during
any one year may not effect amounts reimbursable or provided in any subsequent
year. The Company makes no representation that any or all of the payments
described in this Agreement will be exempt from or comply with Code Section 409A
and makes no undertaking to preclude Code Section 409A from applying to any such
payment.

11.Section 280G; Limitations on Payment.

11.1If any payment or benefit Employee will or may receive from the Company or
otherwise (a “280G Payment”) would (i) constitute a “parachute payment” within
the meaning of Section 280G of the Code, and (ii) but for this sentence, be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then any such 280G Payment provided pursuant to this Agreement (a
“Payment”) shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment (after reduction) being subject to the Excise Tax or (y) the largest
portion, up to and including the total, of the Payment, whichever amount (i.e.,
the amount determined by clause (x) or by clause (y)), after taking into account
all applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
Employee’s receipt, on an after-tax basis, of the greater economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in a Payment is required pursuant to the preceding
sentence and the Reduced Amount is determined pursuant to clause (x) of the
preceding sentence, the reduction shall occur in the manner (the “Reduction
Method”)

6.

 

--------------------------------------------------------------------------------

that results in the greatest economic benefit for Employee. If more than one
method of reduction will result in the same economic benefit, the items so
reduced will be reduced pro rata (the “Pro Rata Reduction Method”).

11.2Notwithstanding any provision of Section 11.1 to the contrary, if the
Reduction Method or the Pro Rata Reduction Method would result in any portion of
the Payment being subject to taxes pursuant to Section 409A that would not
otherwise be subject to taxes pursuant to Section 409A, then the Reduction
Method and/or the Pro Rata Reduction Method, as the case may be, shall be
modified so as to avoid the imposition of taxes pursuant to Section 409A as
follows: (A) as a first priority, the modification shall preserve to the
greatest extent possible, the greatest economic benefit for Employee as
determined on an after-tax basis; (B) as a second priority, Payments that are
contingent on future events (e.g., being terminated without Cause), shall be
reduced (or eliminated) before Payments that are not contingent on future
events; and (C) as a third priority, Payments that are “deferred compensation”
within the meaning of Section 409A shall be reduced (or eliminated) before
Payments that are not deferred compensation within the meaning of Section 409A.

11.3Unless Employee and the Company agree on an alternative accounting firm or
law firm, the accounting firm engaged by the Company for general tax compliance
purposes as of the day prior to the effective date of the Change in Control
transaction shall perform the foregoing calculations. If the accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control transaction, the Company shall
appoint a nationally recognized accounting or law firm to make the
determinations required by this Section 11. The Company shall bear all expenses
with respect to the determinations by such accounting or law firm required to be
made hereunder. The Company shall use commercially reasonable efforts to cause
the accounting or law firm engaged to make the determinations hereunder to
provide its calculations, together with detailed supporting documentation, to
Employee and the Company within fifteen (15) calendar days after the date on
which Employee’s right to a 280G Payment becomes reasonably likely to occur (if
requested at that time by Employee or the Company) or such other time as
requested by Employee or the Company.

11.4If Employee receives a Payment for which the Reduced Amount was determined
pursuant to clause (x) of Section 11.1 and the Internal Revenue Service
determines thereafter that some portion of the Payment is subject to the Excise
Tax, Employee agrees to promptly return to the Company a sufficient amount of
the Payment (after reduction pursuant to clause (x) of Section 11.1) so that no
portion of the remaining Payment is subject to the Excise Tax. For the avoidance
of doubt, if the Reduced Amount was determined pursuant to clause (y) of Section
11.1, Employee shall have no obligation to return any portion of the Payment
pursuant to the preceding sentence.

12.Definitions.

12.1Cause. For purposes of this Agreement, “Cause” means the occurrence of any
one or more of the following: (i) Employee’s conviction of or plea of guilty or
nolo contendere to any felony or a crime of moral turpitude or dishonesty; (ii)
Employee’s willful and continued failure or refusal to follow lawful and
reasonable instructions of the Company or lawful and reasonable policies and
regulations of the Company or its affiliates; (iii) Employee’s willful and
continued failure to faithfully and diligently perform the assigned duties of
Employee’s employment with the Company or its affiliates; (iv) unprofessional,
unethical, immoral or fraudulent conduct by Employee; (v) conduct by Employee
that materially discredits the Company or any affiliate or is materially
detrimental to the reputation, character and standing of the Company or any
affiliate; or (vi) Employee’s material breach of this Agreement, the Proprietary
Agreement, or any applicable Company policies. An event described in Section
12.1(ii) through Section 12.1(vi) herein shall not be treated as “Cause” until
after Employee has been given written notice of such event, failure, conduct or
breach and Employee fails to cure such event, failure, conduct or breach within
30 calendar days from such written notice; provided, however, that such 30-day
cure period shall not be required if the event, failure, conduct or breach is
determined by the Company to be incapable of being cured.

12.2Change in Control. For purposes of this Agreement, “Change in Control” shall
have the meaning described in the Company’s 2014 Equity Incentive Plan.

7.

 

--------------------------------------------------------------------------------

12.3Change in Control Period. For purposes of this Agreement, “Change in Control
Period” means the time period commencing [##] ([##]) months before the effective
date of a Change in Control and ending on the date that is [##] ([##]) months
after the effective date of a Change in Control.

12.4Good Reason. For purposes of this Agreement, Employee shall have “Good
Reason” for resignation from employment with the Company if any of the following
actions are taken by the Company without Employee’s prior written consent: (i) a
material reduction in Employee’s Base Salary, unless pursuant to a salary
reduction program applicable generally to the Company’s senior executives; (ii)
a material reduction in Employee’s duties (including responsibilities and/or
authorities), provided, however, that a change in job position (including a
change in title) or reporting line shall not be deemed a “material reduction” in
and of itself unless Employee’s new duties are materially reduced from the prior
duties; or (iii) relocation of Employee’s principal place of employment to a
place that increases Employee’s one-way commute by more than fifty (50) miles as
compared to Employee’s then-current principal place of employment immediately
prior to such relocation. In order for Employee to resign for Good Reason, each
of the following requirements must be met: (i) Employee must provide written
notice to the Company’s Chief Executive Officer within thirty (30) calendar days
after the first occurrence of the event giving rise to Good Reason setting forth
the basis for Employee’s resignation, (ii) Employee must allow the Company at
least thirty (30) calendar days from receipt of such written notice to cure such
event, (iii) such event is not reasonably cured by the Company within such 30
calendar day period (the “Cure Period”), and (iv) Employee must resign in
writing from all positions Employee then holds with the Company not later than
30 calendar days after the expiration of the Cure Period.  

13.Dispute Resolution/Agreement to Arbitrate Claims. To ensure the rapid and
economical resolution of disputes that may arise in connection with Employee’s
employment with the Company, Employee and the Company agree that any and all
disputes, claims, or causes of action, in law or equity, including but not
limited to statutory claims, arising from or relating to the enforcement,
breach, performance, or interpretation of this Agreement, Employee’s employment
with the Company, or the termination of Employee’s employment from the Company,
will be resolved pursuant to the Federal Arbitration Act, 9 U.S.C. §1, et seq.
and to the fullest extent permitted by law, by final, binding and confidential
arbitration. Except as provided below, the Company and Employee agree that
confidential arbitration is the exclusive, final and biding method for resolving
all such claims.  

13.1. Claims Covered By this Agreement. Disputes that are subject to arbitration
under this Agreement include, but are not limited to, claims for wages or other
compensation due, including claims for overtime; meal or rest break claims;
claims for breach of any contract or covenant (express or implied); tort claims,
including, but not limited to claims for defamation, intentional infliction of
emotional distress, invasion of privacy, and all negligence-based claims;
personal injury claims; claims for discrimination, harassment and/or retaliation
in employment including, but no limited to claims under the California Fair
Employment and Housing Act, the California Labor Code, claims arising under
Title VII of the Civil Rights Act of 1964, the Fair Labor Standards Act, the
Equal Pay Act, the Employee Retirement Income Security Act, the California
Family Rights Act of 1964, the Family and Medical Leave Act, the Americans with
Disabilities Act, the Age Discrimination in Employment Act, the Older Worker
Benefit Protection Act, the Sarbanes-Oxley Act, all as they may have been
amended from time to time, claims for misclassification, and claims for
violation of common law or any other federal, state, or local laws relating to
employment or separation from employment or benefits associated with employment
or separation for employment.  

13.2. Claims Not Covered By this Agreement. Claims for workers’ compensation,
unemployment insurance, claims for injunctive relief, and claims under
California Private Attorneys General Act of 2004, as amended, are not covered by
this Agreement. Nothing in this Agreement is intended to prevent Employee from
filing an administrative claim with the Equal Employment Opportunity Commission
or the California Department of Fair Employment and Housing. Moreover, both
Employee and the Company may bring an action in any court of competent
jurisdiction to compel arbitration under this Agreement and/or enforce and
arbitration award.

13.3. Arbitration Rules and Procedures. The arbitration is to be conducted in or
near the city in which Employee is or was last employed by the Company by JAMS,
Inc. (“JAMS”) or its successors before a mutually selected single neutral
arbitrator, under JAMS’ then applicable rules and procedures for employment
disputes (which will be provided to Employee upon request); provided that the
arbitrator shall: (i) have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be

8.

 

--------------------------------------------------------------------------------

permitted by law; and (ii) issue a written arbitration decision including the
arbitrator’s essential findings and conclusions on which the award was based and
a statement of the award. Employee and the Company shall be entitled to all
rights and remedies that either would be entitled to pursue in a court of law.
Questions of whether a claim is subject to arbitration under this Agreement
shall be decided by the arbitrator. Likewise, procedural questions which grow
out of the dispute and bear on the final disposition are also matters for the
arbitrator. To the maximum extent permitted by applicable law, all claims,
disputes, or causes of action under this section, whether by Employee or the
Company, must be brought in an individual capacity, and shall not be brought as
a plaintiff (or claimant) or class member in any purported class or
representative proceeding, nor joined or consolidated with the claims of any
other person or entity. The Arbitrator may not consolidate the claims of more
than one person or entity, and may not preside over any form of representative
or class proceeding. Both Employee and the Company acknowledge that by agreeing
to this arbitration procedure, they waive the right to resolve any such dispute
through a trial by jury or judge or administrative proceeding. The Company shall
pay all filing fees in excess of those which would be required if the dispute
were decided in a court of law (that is, costs that are unique to arbitration)
and shall pay the arbitrator’s fee. Employee and the Company will pay for their
own costs that are not unique to arbitration, including their own attorneys’
fees and costs such as, without limitation, costs to subpoena witnesses and/or
documents, take depositions and purchase transcripts of hearings or deposition,
to copy, facsimile or messenger documents, etc. Any dispute as to whether a cost
is unique to arbitration will be exclusively resolved by the arbitrator. Both
Employee and the Company have the right to be represented by legal counsel at
any arbitration proceeding. The arbitration proceedings will be confidential to
the extent permitted by law. Employee and the Company will maintain all
information and documents exchanged in connection with and in the course of the
arbitration as confidential, except to the extent the disclosure of such
information or documentation is necessary to enforce any award or challenge any
award as permitted by the applicable law.

13.4. No Change in At-Will Employment. This agreement to arbitrate claims is not
a contract of employment, expressed or implied, and Employee and the Company
acknowledge that Employee’s employment with the Company is at-will and that this
agreement does not change the “at-will” status of Employee’s employment. BOTH
EMPLOYEE AND THE COMPANY ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTAND THE
TERMS OF SECTION 13, AGREEMENT TO ARBITRATE CLAIMS, AND AGREE TO BE BOUND BY ITS
TERMS.

14.General Provisions.

14.1Notices. Any notices provided must be in writing and will be deemed
effective upon the earlier of personal delivery (including personal delivery by
email upon confirmation of receipt) or the next day after sending by overnight
carrier, to the Company at its primary office location and to Employee at the
address as listed on the Company payroll.

14.2Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the Company and Employee.

14.3Waiver. Any waiver of any breach of any provisions of this Agreement must be
in writing to be effective, and it shall not thereby be deemed to have waived
any preceding or succeeding breach of the same or any other provision of this
Agreement.

14.4Complete Agreement. This Agreement, together with the Proprietary Agreement,
constitutes the entire agreement between Employee and the Company with regard to
the subject matter hereof and is the complete, final, and exclusive embodiment
of the Company’s and Employee’s agreement with regard to this subject matter.
This Agreement is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties or representations. It
cannot be modified or amended except in a writing signed by a duly authorized
officer of the Company, with the exception of those changes expressly reserved
to the Company’s discretion in this Agreement.

9.

 

--------------------------------------------------------------------------------

14.5Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but both of
which taken together will constitute one and the same Agreement.

14.6Headings. The headings of the paragraphs hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.

14.7Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Employee and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Employee
may not assign any of Employee’s duties hereunder and Employee may not assign
any of Employee’s rights hereunder without the written consent of the Company,
which shall not be withheld unreasonably.

14.8Tax Withholding. All payments and awards contemplated or made pursuant to
this Agreement will be subject to withholdings of applicable taxes in compliance
with all relevant laws and regulations of all appropriate government
authorities. Employee acknowledges and agrees that the Company has neither made
any assurances nor any guarantees concerning the tax treatment of any payments
or awards contemplated by or made pursuant to this Agreement. Employee has had
the opportunity to retain a tax and financial advisor and fully understands the
tax and economic consequences of all payments and awards made pursuant to this
Agreement.

14.9Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
California.

In Witness Whereof, the Company and Employee have executed this Agreement to
become effective as of the Effective Date written above.

Atara Biotherapeutics, Inc.

 

By: _________________________________

[Name]

Chief Executive Officer

 

Employee

 

[NAME]

 

10.

 